Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to application 16/847,443 filed on 04-13-2020.   Claims 1-20 are pending.    

Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claims 1-3, 14, 19 and 20 are rejected under 35 U.S.C. 102a(2) as being anticipated by Woelfl  (US 2018/0192227).
Consider Claim 1, Woelfl teaches a method of virtualizing speakers(see figs. 1-3), comprising: 
    determining(see fig. 1) a location of a display; assigning locations of one or more virtual speakers based on the location of the display, wherein the one or more virtual speakers include a first virtual speaker located at the display(see figs. 1-3 and paragraphs[0028]-[0035]); 
      determining a position of a head of a user(see fig. 1); and 
     spatializing(see. fig. 1), based on the position of the head and the locations of the one or more virtual speakers, one or more audio signals with a spatial renderer to generate spatialized audio signals that, when used to drive a left speaker and a right speaker of a headphone set(see figs. 5-11 and abstract), are converted to sound that is perceived by the user to be located at the assigned locations of the one or more virtual speakers(see figs. 4A-11 and paragraphs[0036]-[0045]).
    Consider Claims 2 and 3, Woelfl teaches the method further comprising determining a geometry of a room that the display is located, wherein assigning the locations of the one or more virtual speakers includes comparing dimensions of the display with the geometry of the room to optimize the locations of the one or more virtual speakers(see figs. 4A-11 and paragraphs[0036]-[0045]); and  the method wherein the one or more virtual speakers includes a second speaker having a location at a wall of the room that is at a side, behind, or above an estimated location of the user(see figs. 4A-11 and paragraphs[0036]-[0045]).
   Consider Claim 14, Woelfl teaches the method wherein determining the location of the display and assigning the locations of the one or more virtual speakers is performed  (see figs. 1-4 and paragraphs[0028]-[0035]).
     Consider Claim 19, Woelfl teaches a system for virtualizing speakers(see figs. 1-3), comprising: a processor; and non-transitory memory having stored therein a plurality of instructions, that when executed by the processor(see figs1-3 and paragraph[0100]), perform the following:
    determining(see figs1-3 and paragraph[0003]), based on one or more images, a location of a display;
   assigning locations of one or more virtual speakers based on the location of the display, wherein the one or more virtual speakers include a virtual speaker located at the display(see figs. 1-3 and paragraphs[0028]-[0035]) ; 
    determining, in real-time, a position of a head of a user, based on a stream of tracking data(see figs.1-3); and 
   spatializing(see fig. 1), based on the real-time position of the head relative to the locations of the one or more virtual speakers, one or more audio signals with a spatial renderer to generate spatialized audio signals that, when used to drive a left speaker and a right speaker of a headphone set(see figs. 5-11 and abstract), are converted to sound that is perceived by the user to be located at the assigned locations of the one or more virtual speakers(see figs. 4A-11 and paragraphs[0036]-[0045]).
 an article of manufacture, comprising: a processor(see figs. 1-3); and non-transitory memory having stored therein a plurality of instructions, that when executed by the processor(see figs1-3 and paragraph[0100])
, perform the following: 
   determining(see figs1-3 and paragraph[0003]), based on one or more images, a location of a display;
   assigning locations of one or more virtual speakers based on the location of the display, wherein the one or more virtual speakers include a virtual speaker located at the display(see figs. 1-3 and paragraphs[0028]-[0035]) ; 
    determining, in real-time, a position of a head of a user, based on a stream of tracking data(see figs.1-3); and 
   spatializing(see fig. 1), based on the real-time position of the head relative to the locations of the one or more virtual speakers, one or more audio signals with a spatial renderer to generate spatialized audio signals that, when used to drive a left speaker and a right speaker of a headphone set(see figs. 5-11 and abstract), are converted to sound that is perceived by the user to be located at the assigned locations of the one or more virtual speakers(see figs. 4A-11 and paragraphs[0036]-[0045]).

Claim Rejections - 35 USC § 103
6.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
9.          Claims 4, 5 and 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Woelfl  (US 2018/0192227) in view of Chen et al. (US 2018/0352360).   
     Consider Claim 4, Woelfl does not explicitly teach the method wherein the location of the display is determined based on one or more images generated by a camera that is separate from or integrated with the headphone set.
    However,  Chen teaches the method wherein the location of the display is determined based on one or more images generated by a camera that is separate from or integrated with the headphone set (see figs. 1-5 and paragraphs [0082]-[0088]).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the configuration of Chen in the invention of Woelfl by incorporating to mix first ambisonic data and second ambisonic data to generate mixed ambisonic data. The first ambisonic data and the second ambisonic data correspond to different spatial orders. The device also 
       Consider Claim 5, Woelfl as modified by Chen teach the method wherein determining the location of the display includes processing the one or more images with an object detection algorithm to recognize the display in the one or more images(In Chen, see figs. 1-11 and paragraphs[0151]-[0163]).
    Consider Claim 8, Woelfl does not explicitly teach  the method wherein determining the position of the head includes generating one or more images with a camera of the headphone set and analyzing the one or more images to determine a location and orientation of the head.
     However,  Chen teaches the method wherein determining the position of the head includes generating one or more images with a camera of the headphone set and analyzing the one or more images to determine a location and orientation of the head (see figs. 5-11 and paragraphs [0035]-[0055]).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the configuration of Chen in the invention of Woelfl by incorporating to mix first ambisonic data and second ambisonic data to generate mixed ambisonic data. The first ambisonic data and the second ambisonic data correspond to different spatial orders. The device also includes ambisonic adjustment circuitry configured to adjust the mixed ambisonic data based on position data to generate an adjusted mixed ambisonic output.
      Consider Claims 9-11, Woelfl as modified by Chen teaches the method wherein the device is a media server that receives the one or more images from the .  

10.          Claims 6-7, 12, 13 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Woelfl  (US 2018/0192227) in view of Walsh et al. (US 2015/0016642).  
     Consider Claim 6, Woelfl does not explicitly teach  the method wherein the one or more virtual speakers includes a second virtual speaker located at a right edge of the display, and a third virtual speaker located at a left edge of the display.
    However, Walsh teaches the method wherein the one or more virtual speakers includes a second virtual speaker located at a right edge of the display, and a third virtual speaker located at a left edge of the display(see figs. 1-4 and paragraphs[0064]-[0074]).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the configuration of Chen in the invention of Woelfl by incorporating to positions of each loudspeaker relative to the microphone array can be estimated by playing a test signal at each loudspeaker and 
     Consider Claim 7, Woelfl does not explicitly teach the method, wherein the first virtual speaker is located at a center of the display, and the one or more virtual speakers includes a second virtual speaker located at a right edge of the display, a third virtual speaker located at a left edge of the display, a fourth virtual speaker located at a right side or behind an estimated location of the user, and a fifth virtual speaker located at a left side or behind the estimated location of the user.
      However, Walsh teaches the method, wherein the first virtual speaker is located at a center of the display, and the one or more virtual speakers includes a second virtual speaker located at a right edge of the display, a third virtual speaker located at a left edge of the display, a fourth virtual speaker located at a right side or behind an estimated location of the user, and a fifth virtual speaker located at a left side or behind the estimated location of the user(see figs. 1-4 and paragraphs[0064]-[0074]).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the configuration of Chen in the invention of Woelfl by incorporating to positions of each loudspeaker relative to the microphone array can be estimated by playing a test signal at each loudspeaker and measuring the test signal received at the microphone array. The listener's position can also be estimated by receiving the listener's voice or other sound cues made by the 
    Consider Claim 12, Woelfl does not explicitly teach the method further comprising generating a map of a room where the display is located, based on analyzing one or more images, the map including a display location and geometry of the room; and using the map as a reference when determining the position of the head of the user.
    However, Walsh teaches the method further comprising generating a map of a room where the display is located, based on analyzing one or more images, the map including a display location and geometry of the room; and using the map as a reference when determining the position of the head of the user(see figs. 1, 4-7 and paragraphs[0046]-[0061]).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the configuration of Chen in the invention of Woelfl by incorporating to positions of each loudspeaker relative to the microphone array can be estimated by playing a test signal at each loudspeaker and measuring the test signal received at the microphone array. The listener's position can also be estimated by receiving the listener's voice or other sound cues made by the listener using the microphone array. Once the positions of the loudspeakers and the listener's position are estimated, spatial calibrations can be performed for each loudspeaker in the surround sound system so that listening experience is optimized.
    Consider Claim 13, Woelfl does not explicitly teach the method further comprising repeating the method for a different user in the same listening area as the user, 
    However, Walsh teaches the method further comprising repeating the method for a different user in the same listening area as the user, wherein one of the one or more virtual speakers of the different user has a location that is different from any of the locations of the one or more virtual speakers of the user(see figs. 1, 4-7 and paragraphs[0046]-[0061]).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the configuration of Chen in the invention of Woelfl by incorporating to positions of each loudspeaker relative to the microphone array can be estimated by playing a test signal at each loudspeaker and measuring the test signal received at the microphone array. The listener's position can also be estimated by receiving the listener's voice or other sound cues made by the listener using the microphone array. Once the positions of the loudspeakers and the listener's position are estimated, spatial calibrations can be performed for each loudspeaker in the surround sound system so that listening experience is optimized.
    Consider Claim 16, Woelfl does not explicitly teach  the method  wherein one or more filters of the spatial renderer are modified based on acoustic characteristics of a room that the display is located.
    However, Walsh teaches the method wherein one or more filters of the spatial renderer are modified based on acoustic characteristics of a room that the display is located (see figs. 1-4 and paragraphs[0064]-[0074]).

     Consider Claim 17, Woelfl does not explicitly teach  the method wherein placement of the one or more virtual speakers is optimized based on a history of user location or avoiding hallways, windows, or other openings of a room that the display is located.
    However, Walsh teaches the method wherein placement of the one or more virtual speakers is optimized based on a history of user location or avoiding hallways, windows, or other openings of a room that the display is located (see figs. 1-4 and paragraphs[0064]-[0074]).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the configuration of Chen in the invention of Woelfl by incorporating to positions of each loudspeaker relative to the microphone array can be estimated by playing a test signal at each loudspeaker and measuring the test signal received at the microphone array. The listener's position can also be estimated by receiving the listener's voice or other sound cues made by the listener using the microphone array. Once the positions of the loudspeakers and the 
    Consider Claim 18, Woelfl does not explicitly teach the method wherein placement of a specified virtual speaker of the one or more virtual speakers is adjusted to be beyond a wall of a room that the display is located, based on the location of the user relative to the specified one of the one or more virtual speakers, to increase a distance between the user and the specified virtual speaker.
    However, Walsh teaches the method wherein placement of a specified virtual speaker of the one or more virtual speakers is adjusted to be beyond a wall of a room that the display is located, based on the location of the user relative to the specified one of the one or more virtual speakers, to increase a distance between the user and the specified virtual speaker(see figs. 1-4 and paragraphs[0064]-[0074]).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the configuration of Chen in the invention of Woelfl by incorporating to positions of each loudspeaker relative to the microphone array can be estimated by playing a test signal at each loudspeaker and measuring the test signal received at the microphone array. The listener's position can also be estimated by receiving the listener's voice or other sound cues made by the listener using the microphone array. Once the positions of the loudspeakers and the listener's position are estimated, spatial calibrations can be performed for each loudspeaker in the surround sound system so that listening experience is optimized.

15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Woelfl  (US 2018/0192227) in view of Kuech et al. (US 2013/0216047).   
     Consider Claim 15, Woelfl does not explicitly teach the method further comprising upmixing the one or more audio signals, wherein spatializing is performed on the upmixed versions of the one or more audio signals.
    However, Kuech teaches the method further comprising upmixing the one or more audio signals, wherein spatializing is performed on the upmixed versions of the one or more audio signals(see figs. 1-4 and paragraphs[0044]-[0050]).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the configuration of Chen in the invention of Woelfl by incorporating to the apparatus also has a filter calculator for calculating enhancement filter parameters in dependence on the direction information describing the direction-of-arrival of the direct sound, in dependence on the direct sound power information and in dependence on the diffuse sound power information.
 
                                                                 Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Arteaga et al. (US 2019/0253801) is cited to show other related PLACEMENT OF VIRTUAL SPEAKERS BASED ON ROOM LAYOUT.

13.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450

		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M (SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 05-26-2021